Citation Nr: 0718544	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  03-08 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date prior to January 26, 2001 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel

INTRODUCTION

The veteran had active service from July 1960 to October 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The veteran testified in a hearing held at the RO before a 
decision review officer in August 2005.


FINDINGS OF FACT

1.  The RO received a claim for service connection for nerves 
and mental stability in November 1980.

2.   The RO denied the veteran's claim for service connection 
for stress disorder and bad nerves in November 1980.

3.  The veteran appealed the November 1980 decision to the 
Board.  The Board denied service connection for PTSD in an 
August 1982 decision.

4.  The RO received a claim for service connection for 
anxiety in February 1991, which was denied in a February 1992 
rating decision.  

5.  The RO notified the veteran of the decision in February 
1992, but the veteran did not appeal that decision to the 
Board.

6.  The RO received a claim for service connection for PTSD 
in September 1998.   The claim for service connection for 
PTSD was denied in an October 1999 rating decision.  The 
veteran was notified of the decision in October 1999.  He 
initiated, but did not perfect, an appeal to the Board.

7. The RO received another claim for service connection on 
January 26, 2001, which was granted in a rating decision 
dated in December 2001, effective from January 26, 2001, the 
date of receipt of the claim for service connection for PTSD.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
January 26, 2001 for a grant of service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 5101, 5102, 5103, 5103A, 
5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.159, 
3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.
The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 



A.  Duty to Notify

In an August 2001 letter, the RO provided the veteran with 
notice of the information and evidence required to 
substantiate the claim for service connection for PTSD.

The RO granted service connection for PTSD in a December 2001 
rating decision.  In a July 2002 notice of disagreement, the 
veteran claimed entitlement to an earlier effective date.  
Pursuant to VAOPGCPREC 8-2003 (December 22, 2003), 
38 U.S.C.A. § 5103(a) does not require VA to provide notice 
of the information and evidence necessary to substantiate a 
newly raised claim.  According to VAOPGCPREC 8-2003, if in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
NOD that raises a new issue, section 7105(d) only requires VA 
to take proper action and issue a statement of the case (SOC) 
if the disagreement is not resolved. The RO properly issued 
an April 2003 SOC and July and September 2005 Supplemental 
Statement of the Case (SSOC), which contained the pertinent 
laws and regulations regarding effective dates for a reopened 
claim.  Therefore, the notification requirements of 
VAOPGCPREC 8-2003 were met in this case.


B.  Duty to Assist

The RO made reasonable efforts to assist the veteran.  The 
relevant evidence necessary for a decision in this case has 
been obtained and associated with the claims file.  The 
veteran was afforded an opportunity to testify before the 
undersigned veterans' law judge.  The Board finds that the 
necessary development has been accomplished in this case  


II.  Applicable Legal Criteria - Effective Dates

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(2006).

For reopened claims, the effective date is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(r)(2006).  Where the new and 
material evidence that reopened the claim consists of service 
department records (since it is considered these records were 
lost or misplaced), the effective date is to agree with the 
evaluation or date of receipt of the claim on which the prior 
evaluation was made, whichever is later, subject to rules on 
original claims filed within one year after separation from 
service.  38 C.F.R. § 3.400(q)(2)(2006).

When a claim to reopen is received within the appeal period 
or prior to an appellate decision, the effective date will be 
as though the former decision had not been rendered.  When a 
claim is received following a final disallowance of a 
previous claim, the effective date will be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii)(2006).   

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p)(2006); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating an intent to apply 
for a benefit under the laws administered by VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a)(2006); Servello, 3 Vet. App. at 199.  To 
determine when a claim was received, the Board must review 
all communications in the claims file that may be construed 
as an application or claim.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
the informal claim.  38 C.F.R.
§ 3.155(2006).  A report of examination or hospitalization 
that meets certain criteria will be accepted as an informal 
claim for an increase or to reopen provided the report 
relates to a disability that may establish entitlement.  38 
C.F.R. 
§ 3.157(a)(2006).  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed service 
hospital will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(1)(2006).  Evidence received 
from a private physician or layperson will also be accepted 
as a claim when the evidence is within the competence of the 
physician or layperson and shows the reasonable probability 
of entitlement to benefits.  The date of receipt of such 
evidence will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(2)(2006).


II.  Analysis of Claim

The veteran seeks an earlier effective date for the award of 
service connection for PTSD.  The veteran asserts that a 1999 
VA examination provided the evidence necessary to establish 
entitlement to service connection for PTSD.

The veteran filed a claim for service connection for post-
traumatic stress disorder in November 1980 that was denied in 
a June 1981 rating decision.  The veteran appealed the claim 
to the Board.  In an August 1982 decision, the Board denied 
the veteran's appeal for service connection.  The veteran did 
not request reconsideration of the August 1982 decision.  The 
Board's decision is thus final.  38 U.S.C. 
§ 4004(b) (1976); 38 C.F.R. § 19.104 (1982).  

The RO received a claim to reopen the previously denied claim 
for service connection for PTSD in February 1991.  The RO 
denied that claim in February 1992.  The RO notified the 
veteran of this decision in February 1992, but the veteran 
did not appeal the decision to the Board.  The February 1992 
rating decision is thus final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 19.104 (1991).

A claim to reopen was received in September 1998.  The RO 
denied that claim in an October 1999 rating decision.  The 
veteran submitted a notice of disagreement (NOD) with the 
rating decision in January 2000 but did not appeal the 
decision to the Board.  The October 1999 rating decision is 
therefore final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. § 20.1100 (1999)  

The veteran contends that the report of a May 1999 VA 
examination confirmed PTSD symptoms, including hyperarousal, 
sleep problems and intrusive recollections of his experiences 
in Vietnam.  He argues that the May 1999 VA examination 
provided the evidence necessary to establish service 
connection for PTSD.  The report of the 1999 VA examination 
reflects that the examiner diagnosed depression and alcohol 
dependence and found insufficient evidence to support a 
diagnosis of PTSD.  The October 1999 rating decision denied 
service connection because there was no evidence of a 
diagnosis of PTSD.   

The veteran did not file a claim for service connection for 
PTSD at any time after the October 1999 rating decision, 
which is final, but before January 26, 2001.  The Board 
therefore finds that there is a preponderance of the evidence 
against the veteran's claim for an earlier effective date for 
service connection for PTSD.  As the evidence is not in 
relative equipoise, the veteran may not be afforded the 
benefit of the doubt.  Rather, as there is a preponderance of 
the evidence against the claim, it must be denied.


ORDER

An effective date prior to January 26, 2001 for the grant of 
service connection for PTSD is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


